DETAILED ACTION

Status of Claims

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is in reply to an application filed 27 September 2017, which claims domestic priority to a provisional application filed 28 September 2016.
Claims 1-21 were originally filed. 
Claim 7 was canceled by preliminary amendment.
Claims 1-6 and 8-21 were subject to restriction requirement. Applicant elected Group I, directed to claims 1-6, 8-16 and 21. Claims 17-20 have been withdrawn as being directed to a non-elected invention. 
Claims 1-6, 8-16 and 21 have been examined.


Information Disclosure Statement

The information disclosure statements (IDS) submitted on 7 August 2019, 4 June 2020 


Drawings

New corrected drawings were received on 12 April 2021. These drawings have been accepted.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-6, 8-16 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

Claims 1 and 21 recite the limitation the most updated version of the dataset. There is insufficient antecedent basis for this limitation in the claim. Further, the limitation amounts to a updated version of the dataset in the claims. These claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements/steps/necessary structural connections.  See MPEP § 2172.01.  

To the extent that other claims rely on claims that are rejected under 35 USC 112 and fail to correct the deficiencies of the claims they rely on, those other claims are rejected for the same reasons as the claims they rely on. Appropriate correction is required.


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6, 8-16 and 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

Claims 1-6 and 8-16 are drawn to a method for creating a personalized reference interval (PRI), comprising: receiving a digital profile of a patient, the digital profile including a plurality of demographic parameters and associated values, and the digital profile including medical history Claim 21 is drawn to a system for creating a personalized reference interval (PRI), comprising: a data storage device storing a dataset storing a plurality of digital profiles of patients, each digital profile of the dataset is associated with at least one clinical test result of the respective patient and respective values for at least one demographic parameter, each digital profile including medical history data parameters and associated values; a program store storing code; and at least one processing unit coupled to the data storage device and the program store for implementing the stored code, the code comprising: code to receive a digital profile of a patient including at least one demographic parameter and associated value and 

Apart from the use of generic technology (discussed further below), each of these limitations describes activities that would normally be performed by medical personnel when sharing medical information: users would mentally determine whether another user should have permission to access particular medical information, and would share accordingly. As stated in the Revised Guidance, managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) are an example of organizing human activity, and in particular a fundamental economic practice. (Revised Guidance, 84 Fed. Reg. at 52). The interactions medical personnel sharing medical information falls under this description. In sum, the subject matter of the independent claims are a 

All of the claimed limitations (except for various structural elements) in combination, as drafted, are, under their broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting various structural elements (including computer implemented method, digital profile, data storage device, program store storing code, processing unit and code) nothing in the claim element precludes the step from practically being performed in the mind. For example, identifying a subset of the dataset in the context of this claim encompasses the user mentally considering a present patient’s parameters with a set of other previously studied patient parameters. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

When viewed in part or as a whole, the claims do not include additional limitations that are sufficient to amount to significantly more than the judicial exception. This is because the additional elements, other than the abstract idea per se, amount to no more than elements that the courts determined are insufficient to qualify as “significantly more.” The additional elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than:
generally linking the abstract idea to a particular technological environment or field of use (e.g. see MPEP 2106.05(h));
adding insignificant extrasolution activity to the abstract idea, for example mere data gathering, selecting a particular data source or type of data to be manipulated, and/or insignificant application (e.g. see MPEP 2106.05(g));
adding the words “apply it” or equivalent to the judicial exception, or mere instructions to implement an abstract idea on a computer (e.g. see MPEP 2106.05(f));
well-understood, routine, conventional activities previously known to the industry (e.g. see MPEP 2106.05(d)).

This judicial exception is not integrated into a practical application. The various structural elements processor (including computer implemented method, digital profile, data storage device, program store storing code, processing unit and code) are recited at a high-level of generality (i.e., as a generic processor performing a generic computer functions of analyzing, extracting, receiving and implementing data) such that it amounts no more than mere instructions to apply the exception using a generic computer component. 

Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of the various structural elements or the 

The dependent claims merely further define the abstract idea and are, therefore, directed to an abstract idea for similar reasons as given above: Dependent claims merely further describe altering plans, storing data or receiving data input. Accordingly the dependent claims are directed to the same unapplied abstract idea, without significantly more.

Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. Appropriate correction is required.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 8-12, 16 and 21 are rejected under 35 U.S.C. 103 as being obvious over Friedlander et al. (US PG-Pub 2012/0265550 A1), hereinafter Friedlander, further in view of Katayev et al. (US PG-Pub 2014/0236491 A1), hereinafter Katayev.

As per claims 1 and 21, Friedlander discloses a computer implemented method and system for creating a personalized reference interval (PRI), comprising (Friedlander, Figs. 1 and 2.): 
receiving a digital profile of a patient, the digital profile including a plurality of demographic parameters and associated values, and the digital profile including medical history data parameters and associated values (Friedlander discloses reception of a “current description” of a patient that contains demographic and medical parameters of a patient, see paragraphs 24-25 and Fig. 2 #204.); 
receiving a clinical test result of the patient, the clinical test result including a measured value of at least one analyte (“Current description of the patient includes lab test results, see paragraphs 24-25.); 
accessing a dataset storing a plurality of digital profiles of other patients, each digital profile of the dataset is associated with at least one clinical test result of the respective other patient and the plurality of demographic parameters and associated values for each of the other patients, and medical history data parameters and associated values (Other patient data is accessed to determine if it should be included in a cohort with the patient, see paragraph 26.);
identifying a subset of the dataset based a correlation according to a similarity requirement between at least one of the plurality of demographic parameters of the digital profile of the patient and at least one of the plurality of demographic parameters of the digital profiles of the other patients, and based on the correlation according to the similarity requirement between the medical history of the digital profile of the patient and the medical history of the other patients (Based on the patient parameters, a cohort is defined based on similarity with the defined patient, through accessing a plurality of profiles of the cohort patients, including demographic parameters, lab results and medical history parameters, see paragraph 26.); 
calculating a first and second likely diagnosis according to an analysis of corresponding values of the at least one analyte of the subset ... using the most updated version of the dataset (Plural likely diagnoses are determined using the analyte of the subset and updated data, see Fig. 2 #212 and paragraph 33.); 
providing instructions for a treatment of the patient , the instructions comprising a likely diagnoses and treatments to rule out other diagnoses (See Fig. 2 #214 and paragraphs 34-35.); and
21. a data storage device storing a dataset, a program store storing code; and at least one processing unit coupled to the data storage device and the program store for implementing the stored code (Friedlander, Figs. 1 and 2.).


calculating a personalized reference interval (PRI) for each respective at least one analyte of the clinical test result of the patient; and
providing the PRI for each of the at least one analyte.

Katayev teaches that it was old and well known in the art of healthcare communications at the time of the invention/filing to provide calculating a personalized reference interval (PRI) for each respective at least one analyte of the clinical test result of the patient and providing the PRI for each of the at least one analyte (Katayev discloses the calculation of an individualized PRI for various parameters of the patient, see Fig. 2, Abstract and paragraphs 46 and 59.) in order to provide “methods for changing treatment plan, diagnosis, or prognosis for an individual subject based on differences between the new reference interval and a previously utilized reference interval” (Katayev, Abtract.).

Therefore, it would have been obvious to one of ordinary skill in the art of healthcare communications at the time of the invention/filing to modify the patient diagnosis system of Friedlander to include calculating a personalized reference interval (PRI) for each respective at least one analyte of the clinical test result of the patient and providing the PRI for each of the at least one analyte, as taught by Katayev, in order to provide a patient diagnosis system that utilized “methods for changing treatment plan, diagnosis, or prognosis for an individual subject based on differences between the new reference interval and a previously utilized reference interval” (Katayev, Abtract.), thereby increasing the reliability of patient diagnoses and treatments. Moreover, merely adding a well-known element into a well-known system, to 


As per claims 2-6, 8-12 and 16, Friedlander/Katayev disclose claim 1, discussed above. Friedlander/Katayev also discloses:
2. 	wherein the other patients of the subset are designated as healthy and normal, and wherein the PRI denotes a healthy and normal value of the respective analyte for health and normal patients having digital profiles correlated with the digital profile of the patient (Katayev discloses that this is the prior art use of reference intervals, see paragraphs 5-6.);
3. 	wherein the medical history data parameters are indicative of at least one medical pathology (Friedlander, see paragraphs 24-25.);
4. 	wherein the PRI is calculated to account for contradictory effects of demographics and/or medical history on the respective analyte (Katayev discloses calculation of individualized PRI based on various parameters, which would explicitly and inherently account for contradictory and additive effects of parameters, see Fig. 2, Abstract and paragraphs 46 and 59.);
5. 	wherein the PRI is calculated to account for additive effects of demographics and/or medical history on the respective analyte (Katayev discloses calculation of individualized PRI based on various parameters, which would explicitly and inherently account for contradictory and additive effects of parameters, see Fig. 2, Abstract and paragraphs 46 and 59.);
6. 	wherein the medical history data includes at least one member selected from the group consisting of: past medical history, comorbidity, chronic medical conditions, previous surgeries, current medications, smoking status, alcohol consumption status, drug use status, acute medical conditions, family history, and genetic predisposition (Friedlander, see paragraphs 24-25.);
8. 	wherein the analyte is measured from a body fluid selected from the group consisting of: blood, urine, cerebrospinal fluid, pleural fluid, amniotic fluid, aqueous humor, vitreous humor, bile, gastric acid, lymph, mucus, pericardial fluid, pus, saliva, semen, vaginal secretions, sputum, synovial fluid, tears, and sweat (Friedlander, see paragraphs 24-25.);
9. 	wherein the analyte is at least one of: an anatomical body measurement performed directly or using imaging methods, and a measurement of function of an organ (Katayev, paragraph 52, discloses the height and weight as an analyte.);
10. 	wherein the analyte is selected from the group consisting of: body mass index (BMI), cardiac output, respiratory rate, endometrial thickness, appendix size, kidney size, and prostate volume (Katayev, paragraph 52, discloses the height and weight as an analyte, which would be the equivalent of BMI.);.
11.	wherein the digital profiles of the subset include at least one of survival of the respective patient and time to a certain clinical outcome occurring to the respective patient (Friedlander considers consideration of survival of the patient, see paragraphs 29.), and 
further comprising calculating a risk for a certain outcome for the patient according to an analysis of the value of the at least one analyte in view of the PRI ;
12. 	wherein the certain outcome is at least one of: received from a user using a graphical user interface (GUI), and determined for each of a list of a plurality of predefined outcomes (System of Friedlander determines possible diagnoses [outcomes] for a patient based on plurality of predefined outcomes presented in similar patient cases, which would comprise a list, see paragraph 27.); and
16. 	comprising storing the received clinical result of the patient and digital profile of the patient in the dataset (All data stored in dataset, see Friedlander paragraphs 24-25.).


Claims 13-15 are rejected under 35 U.S.C. 103 as being obvious over Friedlander/Katayev, further in view of Neville (US PG-Pub 2009/0062624 A1).

As per claims 13-15, Friedlander/Katayev disclose claim 1, discussed above. Friedlander/Katayev also discloses:
13.	identifying a clinical significance or clinical insignificance of the data according to the PRI (Friedlander Fig. 2 #212 and paragraph 33; Katayev discloses the PRI, see Fig. 2, Abstract and paragraphs 46 and 59.);
14. 	wherein the digital profiles of the subset include at least one of survival of the respective patient and time to a certain clinical outcome occurring to the respective patient (Friedlander considers consideration of survival of the patient, see paragraphs 29.), and 
wherein the identifying the clinical significance or clinical insignificance of the trend is based on calculating a risk for a certain outcome for the patient (Friedlander discloses risk of patient having possible diagnoses, see Figs. 2 and 3. Katayev discloses use of an individualized PRI, see paragraphs 46 and 59.); and
15. 	identifying the clinical significance or clinical insignificance of the data based on an analysis of a correlation between the data and a distribution of values corresponding to the data in the digital profiles of the subset (Friedlander Fig. 2 #212 and paragraph 33.).

Friedlander/Katayev fail to explicitly disclose:
13. 	receiving at least one another clinical test result of the patient including another measured value of the at least one analyte; 
determining a trend according to an analysis of difference between the measured value of the at least one analyte of the at least one another clinical test result and the test result; 
analyzing the trend.
14. 	determining a certain outcome based on the trend; and
15. 	analyzing the trend based on an analysis of a correlation between the trend and a distribution of values corresponding to the trend.

Neville teaches that it was old and well known in the art of healthcare communications at the time of the invention/filing to provide:
13. 	receiving at least one another clinical test result of the patient including another measured value of the at least one analyte (Neville, paragraphs 6-9 discloses comparing plural patient measurements with the plural patient measurements of a cohort in order to determine a difference between the two and potential outcomes for the patient.); 
determining a trend according to an analysis of difference between the measured value of the at least one analyte of the at least one another clinical test result and the test result (Neville, paragraphs 6-9.); 
analyzing the trend (Neville, paragraphs 6-9.);
14. 	determining a certain outcome based on the trend (Neville, paragraphs 6-9.); and
15. 	analyzing the trend based on an analysis of a correlation between the trend and a distribution of values corresponding to the trend (Neville, paragraphs 6-9.),
in order to provide “a data processing method that can create actionable information from one or a plurality of biomarker values, either from an individual test of a plurality of tests over time) (Neville, paragraph 5.).

Therefore, it would have been obvious to one of ordinary skill in the art of healthcare communications at the time of the invention/filing to modify the patient diagnosis system of Friedlander to include the comparison of historical data trends between patients and cohorts, as taught by Neville, in order to provide a patient diagnosis system that included “a data processing method that can create actionable information from one or a plurality of biomarker values, either from an individual test of a plurality of tests over time) (Neville, paragraph 5.). Moreover, merely adding a well-known element into a well-known system, to produce a predictable result 


Conclusion

Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Mark Holcomb, whose telephone number is 571.270.1382.  The Examiner can normally be reached on Monday-Friday (8-5).  If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Victoria Augustine, can be reached at 313.466.4858.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).

/MARK HOLCOMB/
Primary Examiner, Art Unit 3626
29 April 2021